Hand-Delivered

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIAL ACTION NO. 3:20-CV-00182-RJC-DSC

 

FILED

LEGRETTA F. CHEEK CHARLOTTE, NC

Plaintiff JUL 3 1 2020

US DISTRICT COURT

vs. WESTERN DISTRICT OF NC
GURSTEL LAW FIRM, P.C.,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

Defendants,

 

PLAINTIFFE’S MOTION TO TRANSFER

COME NOW Plaintiff Legretta F. Cheek (“Cheek”) move this Court for relief in this
Order to Transfer case number 3:19-cv-00182-RJC-DSC to United State District Court, District
of Phoenix Arizona (“USDCAZ”) for proper venue of Defendants GURSTEL LAW FIRM, P.C.,
WHITNEY M. JACOBSON, and JESSE VASSALLO LOPEZ, in accordance to 28 U.S.C. §
1404 (a).

WHEREFORE, for the foregoing reasons and the reasons set forth in Ms. Cheek Cheek
respectfully pray that the Court grant the relief sought for Motion to Transfer and for such relief
this Court deems just and proper.

Respectfully submitted this 31" day of July, 2020.

      

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
Icheek9176@aol.com

Plaintiff pro se

 

Motion to Transfer 3:19-cv-00182-RJC-DSC Page | of |

Case 3:20-cv-00182-RJC-DSC Document 45 Filed 07/31/20 Page 1 of 5

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIAL ACTION NO. 3:20-CV-00182-RJC-DSC

LEGRETTA F. CHEEK
Plaintiff,
VS.

GURSTEL LAW FIRM, P.C.,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

 

Defendants.

 

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO TRANSFER

COME NOW Plaintiff Legretta F. Cheek (“Cheek”) move this Court for relief in this
Order to Transfer case number 3:19-cv-00182-RJC-DSC to United State District Court, District
of Phoenix Arizona (“USDCAZ”) for proper venue of Defendants GURSTEL LAW FIRM, P.C.,
WHITNEY M. JACOBSON, and JESSE VASSALLO LOPEZ, (collectively “Defendants”) in
accordance to 28 U.S.C. § 1404(a).

In the United States District Court, District of Phoenix Arizona located at 401 W.
Washington Street, Suite 130, SPC 1 Phoenix, AZ 85003-2118, Ms. Cheek seeks to transfer to
this court since 15 U.S.C. § 1692k(d)! subject matter jurisdiction would be proper as well as
personnel jurisdiction over the Defendants in accordance to 28 U.S.C. § 1331”. Ms. Cheek files

this motion for the following:

 

' There is no question that federal jurisdiction exits in this case, as Plaintiff's claims arise under federal law. The
statute of limitations for a claim under the Fair Debt Collection Practices Act is one year. 15 U.S.C. § 1692k; see
also Olson v. Midland Funding, LLC, 578 Fed. App’x 248, 250 (4th Cir. 2014).

? 28 U.S.C. 1331 states: The district court shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.

Motion to Transfer 3:19-cv-00182-RJC-DSC Page | of 2

Case 3:20-cv-00182-RJC-DSC Document 45 Filed 07/31/20 Page 2 of 5

 
On December 6, 2018, Gurstel Law Firm filed a lawsuit in the Superior Court of Arizona,
County of Maricopa, titled Bank of America, N.A., Plaintiff, v. LeGretta F. Cheek, Defendant
for collections of an alleged debt. Currently, this case is still under Appeal in Arizona.

The United States code defines 28 U.S.C. § 1404(a): For the convenience of parties and
witnesses, in the interest of justice, a district court may transfer any civil matter to any

other district or division where it might been brought.

The purpose of 28 U.S.C. § 1404(a) is to “prevent the waste of time, energy, and money
and to protect litigants, witnesses and the public against unnecessary inconvenience and
expense.” Van Dusen v Barrack, 376, 612, 616 (1964) (internal citations and quotation omitted).

Ms. Cheek recognizes her error in filing in North Carolina District Court and is making a
request for this case to be transfer to USDCAZ. It was inadvertent error since there was a lack of
access to research facilities due to COVID-19. Ms. Cheek was unable to go to the law library to
get access to LexisNexis, West Law or any of those systems. Ms. Cheek’s inadvertent error
should be excusable. The Motion to Transfer is filed timely. Additionally the action the
Defendants brought against Ms. Cheek in Arizona justifies the venue is proper to transfer to said
case in USDCAZ.

WHEREFORE, for the foregoing reasons, Ms. Cheek respectfully prays that the Court
grant relief sought for Motion to Transfer.

Respectfully submitted this 31" day of July 2020.

  

 

LeGretta F. Cheek

113 Indian Trail Rd N, Suite 100
Indian Trial, North Carolina 28079
Icheek9176@aol.com

Plaintiff pro se

Motion to Transfer 3:19-cv-00182-RJC-DSC Page 2 of 2

Case 3:20-cv-00182-RJC-DSC Document 45 Filed 07/31/20 Page 3 of 5

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIL ACTION NO. 3:19-cv-00182-RJC-DSC

LEGRETTA F. CHEEK
Plaintiff,
VS.

GURSTEL LAW FIRM, P.C.,
WHITNEY M. JACOBSON
JESSE VASSALLO LOPEZ

 

Defendants.

 

CERTIFICATE OF SERVICE
I hereby certify PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO TRANSFER was hand delivered on July 31, 2020, to the United States District
Court, Western District Court of North Carolina, 401 West Trade Street, Room 216, Charlotte,
NC 28202. The Attorneys of records are served through the Clerk of Court electronic CM/ECF

system, which will send an email notification of such filing to the following attorney of record:

Tonya L. Urps Alan M. Presel

McGuireWoods LLP Brock & Scott, PLLC

201 N. Tryon Street, Suite 3000 8757 Red Oak Blvd., Suite 150
Charlotte, NC 28202 Charlotte, NC 28217
turps@mcguirewoods.com alan.presel@brockandscott.com

Counsel for Bank of America, N.A. Counsel for Brock & Scott, PLLC and/or

Birshari Cooper

Caren D. Enloe

SMITH DEBNAM NARRON DRAKE
SAINTSING & MYERS LLP

P.O. Box 176010

Raleigh, NC 17601
cenloe@smithdebnamlaw.com

Counsel for Defendants Gurstel Law Firm, P.C.
Whitney M. Jacobson, Jesse Vassallo Lopez

Case 3:20-cv-00182-RJC-DSC Document 45 Filed 07/31/20 Page 4 of 5

 
This is the 31" day of July, 2020.

Respectfully submitted,

 
    

 

LeGretta F. Cheek
113 Indian Trail Rd. N Suite 100
Indian Trail, NC 28079
704-578-4889
Icheek9167@aol.com

Pro Se Plaintiff

 

Case 3:20-cv-00182-RJC-DSC Document 45 Filed 07/31/20 Page 5of5

 

 
